     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 1 of 66 PageID #:1750 1


 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3       EDELSON PC, an Illinois               )
         professional corporation,             )
 4       individually and on behalf            )   Docket No. 16 C 11057
         of all others similarly               )
 5       situated,                             )
                                               )
 6                         Plaintiff,          )
                                               )
 7                   vs.                       )
                                               )
 8       THE BANDAS LAW FIRM PC, et            )
         al.,                                  )   Chicago, Illinois
 9                                             )   July 11, 2017
                           Defendants.         )   10:04 a.m.
10
11                   TRANSCRIPT OF PROCEEDINGS - Oral Argument
                     BEFORE THE HONORABLE REBECCA R. PALLMEYER
12
         APPEARANCES:
13
         For the Plaintiff:             EDELSON PC
14                                      BY: MR. ALEXANDER G. TIEVSKY
                                             MR. RYAN D. ANDREWS
15                                      350 North LaSalle Street, Suite 1300
                                        Chicago, Illinois 60654
16
17       For the Defendants             FALKENBERG IVES LLP
         Christopher Bandas and         BY: MR. DARREN VAN PUYMBROUCK
18       The Bandas Law Firm:           30 North LaSalle Street, Suite 4020
                                        Chicago, Illinois 60602
19
                                        FREEBORN & PETERS
20                                      BY: MR. ALEXANDER S. VESSELINOVITCH
                                             MR. MATTHEW T. CONNELLY
21                                      311 South Wacker Drive, Suite 3000
                                        Chicago, Illinois 60606
22
         For the Defendants             JOHNSON & BELL, LTD.
23       Noonan Perillo &               BY: MR. JOSEPH R. MARCONI
         Thut Ltd. and C.                    MR. VICTOR J. PIOLI
24       Jeffery Thut:                  33 West Monroe Street, Suite 2700
                                        Chicago, Illinois 60603
25
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 2 of 66 PageID #:1750 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
         Court Reporter:                FRANCES WARD, CSR, RPR, RMR, FCRR
23                                      Official Court Reporter
                                        219 S. Dearborn Street, Suite 2144D
24                                      Chicago, Illinois 60604
                                        (312) 435-5561
25                                      frances_ward@ilnd.uscourts.gov
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 3 of 66 PageID #:1750 3


 1                   THE CLERK: 16 C 11057, Edelson PC versus The
 2       Bandas Law Firm for oral argument.
 3                   MR. TIEVSKY: Good morning, your Honor.
 4                   Alexander Tievsky for the plaintiff.
 5                   THE COURT: Good morning.
 6                   MR. ANDREWS: Ryan Andrews for the plaintiff.
 7                   THE COURT: Good morning.
 8                   MR. VESSELINOVITCH: Good morning.
 9                   Alex Vesselinovitch for the Bandas defendants.
10                   MR. VanPUYMBROUCK: Good morning, your Honor.
11                   Darren VanPuymbrouck for Mr. Stewart.
12                   MR. CONNELLY: Good morning, your Honor.
13                   Matthew Connelly for the Bandas defendants.
14                   MR. PIOLI: Good morning, Judge.
15                   Victor Pioli, P-i-o-l-i, on behalf of Noonan
16       Perillo & Thut and Jeffrey Thut.
17                   MR. MARCONI: Joe Marconi for Thut and his firm.
18                   THE COURT: Okay. Good morning.
19                   We are here for arguments on the motions -- the
20       various motions to dismiss that have been filed. I have read
21       the briefs. I am ready to hear your arguments.
22                   Before I do that, let me just ask -- this is a
23       question for the Bandas people -- are your clients still
24       doing this stuff?
25                   MR. VESSELINOVITCH: Well, as far as I know, they
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 4 of 66 PageID #:1750 4


 1       are still actively working as lawyers. There is a case in
 2       the state court, which, of course, is Clark v. Gannett, which
 3       is still proceeding, and that's a subject of the complaint.
 4       But that case is still going forward.
 5                   THE COURT: The reason I ask that is, I began by
 6       reading the defendants' briefs. And I see a lot of arguments
 7       about various defenses that could have a lot of merit, but I
 8       never see anything about how this is actually prosocial
 9       activity or the kind of thing that we want to see lawyers
10       engaged in or anything like that.
11                   Now, I realize you are assuming the truth of the
12       allegations and not admitting anything. And whether or not
13       there is a RICO claim here, one really wonders what's the
14       positive that's being accomplished by Mr. Bandas' activities
15       in these class actions?
16                   There is a legitimate purpose for objections. No
17       question about that. I myself have sustained objections in
18       class action settlements more than once. I'm suspicious of
19       plaintiffs' lawyers in class actions. There is a very good
20       basis for that. But that doesn't seem to be what's animating
21       Mr. Bandas' activities.
22                   MR. VESSELINOVITCH: Well, but I think going sort
23       of beyond the four corners of the complaint here is that
24       there has been a number of cases where the Bandas firm has
25       been involved where the class action objections have been
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 5 of 66 PageID #:1750 5


 1       sustained, and they have been upheld. So it's not -- you
 2       know, the picture that's painted here is they are always
 3       denied or overruled, and that isn't accurate. So I mean --
 4                   THE COURT: You are right. That is the picture
 5       that's painted.
 6                   MR. VESSELINOVITCH: So whenever there is a class
 7       objector, I mean, there is always an issue of, sometimes they
 8       work, and sometimes the class objections are upheld. But
 9       that's not part of the four corners of this complaint.
10                   THE COURT: Well, no, because one of the
11       allegations that the plaintiff is making in this complaint,
12       as I understand it, is that often the precise terms of the
13       resolution are not disclosed to the Court at Bandas'
14       insistence. In other words, whatever the resolution of the
15       objection, the Court doesn't get to know about it.
16                   MR. VESSELINOVITCH: Well, I think -- I mean, I
17       have to accept that allegation, I think, for purposes of
18       today because I think that's what's alleged in this
19       complaint. I don't know and I don't think that's always the
20       case. But for purposes of this complaint, I think I have to
21       assume it is.
22                   THE COURT: Does that make a difference with
23       respect to your observation about the merit of the activity?
24                   MR. VESSELINOVITCH: It actually doesn't. Not
25       really. Because part of the reason -- I mean, I'm jumping
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 6 of 66 PageID #:1750 6


 1       ahead a bit. But part of the reason we wanted to supplement
 2       the record with this latest Eastern District of Pennsylvania
 3       case called Rougvie is because it makes clear that Mr. Bandas
 4       and his lawfirm's fiduciary duty is to the objector, not to
 5       the class.
 6                   So there is some question. Is there positive -- in
 7       looking at the prism of who's gaining from this, the correct
 8       prism is to say, well, Bandas doesn't owe any duty to the
 9       class as a matter of law. He owes his duties to the objector
10       he represents.
11                   THE COURT: I would agree with that. I would agree
12       with that observation.
13                   All right. Well, this is the defendants' motion.
14       Why don't we let you make the first argument, we will hear
15       from the plaintiff in response, and then there can be a
16       reply, if that makes sense to all of you.
17                   MR. VanPUYMBROUCK: Judge, we thought we would have
18       the Bandas defendants put forth the greatest amount of time.
19       I will stand up for Mr. Stewart, to the extent you will allow
20       me to add to the record.
21                   THE COURT: Sure.
22                   MR. VanPUYMBROUCK: And I think Mr. Pioli --
23                   MR. PIOLI: I will supplement as well.
24                   MR. VanPUYMBROUCK: -- will supplement.
25                   THE COURT: I know that -- just so you are clear, I
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 7 of 66 PageID #:1750 7


 1       know that we don't want to be here all day, but I don't have
 2       another matter that people are going to be coming in. I do
 3       want to get the issues developed effectively.
 4                   MR. VESSELINOVITCH: I am going to try -- I don't
 5       want to grab most or all the time. I think what I would like
 6       to do is maybe take 20 minutes for the Bandas defendants, and
 7       then I would give the chair to -- the floor to
 8       Mr. VanPuymbrouck for Gary Stewart.
 9                   THE COURT: Good. Okay.
10                   MR. VanPUYMBROUCK: Very good.
11                   MR. VESSELINOVITCH: Judge, as I said before, I'm
12       Alex Vesselinovitch. I represent Christopher Bandas and The
13       Bandas Law Firm with respect to this case and the motion to
14       dismiss this federal complaint.
15                   The principal point that I would like to start with
16       is that the overwhelming weight of authority of the case law
17       has found that litigation activities such as this -- even
18       aggressive litigation activities among aggressive counsel
19       cannot and should not constitute predicate criminal acts for
20       the purposes of racketeering activity in a civil RICO case.
21                   We would submit that that's especially true and
22       should be applied here to these facts because I think three
23       key points are undisputed by the counsel.
24                   And I think those undisputed points are, first,
25       that the class objector, like Mr. Stewart here, is allowed to
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 8 of 66 PageID #:1750 8


 1       object to a class settlement as a matter of law.
 2                   Secondly, that that class objector, like
 3       Mr. Stewart here, is allowed to appeal a trial court's denial
 4       of that objection. There is no question they have a right to
 5       appeal the denial of such an objection.
 6                   And third, that the class objector is allowed to
 7       settle the prospective appeal with a monetary payment. Just
 8       as in almost any civil litigation sometimes attorneys use
 9       this prospect of appeal as a leverage point to extract a
10       settlement from the opposing party. That happens all the
11       time.
12                   THE COURT: Right.
13                   MR. VESSELINOVITCH: The Eubank case in the Seventh
14       Circuit has recognized that class objectors play a useful
15       role. They especially can play a useful role where the class
16       counsel, at times, violate their fiduciary duty to the class
17       by disproportionately diverting proceeds to cover their
18       attorneys' fees. And so it does play -- and class objectors
19       do play a role. That's been recognized as a matter of law as
20       a valuable one.
21                   Now, I won't get too much in the weeds with some of
22       the cases. And I don't want to do that. I know that you
23       have read the briefs. But I want to start with the first and
24       I think principal predicate act that they allege here, which
25       is that of extortion under Hobbs Act.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 9 of 66 PageID #:1750 9


 1                   The threat of an appeal or making a threat of
 2       appeal where you have a right to appeal is not extortion, and
 3       it can't be. RICO predicates like this have been dismissed
 4       where cases found that threatening litigation doesn't amount
 5       to a pattern of racketeering activity.
 6                   Even threats of meritless litigation -- even where
 7       the threat of, let's say, frivolous litigation does not
 8       amount to criminal extortion under the Hobbs Act, and the
 9       overwhelming weight of federal courts agree with that.
10                   One of the judges who summarized the case at least
11       as of three years ago was Judge Cote in the Southern District
12       of New York in the case called FindTheBest where she looked
13       at the case law.
14                   She had a civil RICO case that had very similar
15       predicates here -- an extortion Hobbs Act, a mail fraud, a
16       wire fraud. And in that case, I would submit really quickly
17       the facts were even more egregious, if you will. That was a
18       patent troll case -- so-called patent trolls -- where the
19       defendants were writing threatening letters that they would
20       increase their settlement demand if the litigation were to
21       continue, if the other side weren't to settle.
22                   But more importantly, they put in the letter if the
23       other side chose to litigate, they were going to contact the
24       other side's customers. Go to the customers, let them know
25       about this, and escalate the settlement demand.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 10 of 66 PageID #:175010


 1                    All those facts and threats did not amount to a
 2       Hobbs Act according to Judge Cote. But also more
 3       importantly, through the weight of authority that she
 4       analyzed and reviewed, she found that the instigation of
 5       meritless litigation cannot constitute extortion even if it's
 6       filed with wrongful intent. And we think that that's very
 7       much the law.
 8                    Also a case called Pendergraft in the Eleventh
 9       Circuit, a 2002 case, had the same predicate act. That was a
10       criminal RICO. But it found that the Hobbs Act doesn't
11       criminalize bad faith threats to sue or to litigate.
12                    And similarly -- both those cases, by the way, in
13       FindTheBest, Southern District of New York, Pendergraft,
14       Eleventh Circuit 2002, also had predicate acts, like here, of
15       mail and wire fraud in addition to the Hobbs Act extortion.
16       And they had the same analysis that they applied to the mail
17       and wire fraud, and found that courts have -- courts have
18       consistently refused to recognize as mail and wire fraud even
19       litigation activities that rise to the level of malicious
20       prosecution.
21                    And just because mail or wires are used in the
22       perpetration of that kind of malicious prosecution, it didn't
23       make it a mail or wire fraud. It was turned down in
24       FindTheBest. It was turned down in Pendergraft.
25                    And even here in the Northern District of Illinois
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 11 of 66 PageID #:175011


 1       I think there is an applicable case called Spiegel. It came
 2       out in 1985. But in the Spiegel case, the court said in this
 3       district that communications between two attorneys in the
 4       midst of a litigation cannot constitute wire fraud.
 5       Statements made in negotiations regarding their position for
 6       purposes of negotiating a settlement cannot constitute fraud.
 7       And that was even affirmed by the Seventh Circuit in a case
 8       called Weimert in 2016.
 9                    The point here is, the overwhelming authority has
10       always and consistently refused to recognize extortion or
11       mail or wire fraud in this kind of setting where there is
12       even meritless litigation, frivolous litigation,
13       litigation -- threats of litigation instituted with what's
14       sometimes known as wrongful intent.
15                    And part of the reason, I think -- not to get too
16       much into that -- is there is an alternative. I mean, the
17       alternative is really, are you really talking about a tort of
18       malicious prosecution? Are you really talking about
19       violations of the professional rules of conduct for
20       attorneys?
21                    If you really are doing that and you are trying to
22       dress those up as criminal federal offenses to predicate a
23       RICO activity, that's frowned upon and it's been rejected.
24                    THE COURT: Okay. An allegation of a professional
25       conduct violation wouldn't support relief in any event. You
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 12 of 66 PageID #:175012


 1       have to find a basis for -- I mean, the claim here is -- the
 2       Edelson claim is that Edelson has been harmed by this
 3       activity.
 4                    MR. VESSELINOVITCH: Well, people are always harmed
 5       when they have to settle a case under very difficult
 6       circumstances. I mean, if it's economic harm we are talking
 7       about, that happens a lot, and that happens all the time. We
 8       don't think it's enough.
 9                    THE COURT: It isn't just the economic harm here
10       either.
11                    What I understand the plaintiffs to be saying is
12       that the Bandas activities require them to either pay out the
13       money that they claim has been extorted from them on the one
14       hand or hold up the resolution of the class action on the
15       other, thereby breaching their own fiduciary responsibilities
16       to class members.
17                    To say, well, there are other avenues of relief
18       after all -- I think what you are saying is, after all,
19       Edelson and others could make claims of professional
20       responsibility violations somewhere. True. That wouldn't
21       provide a basis for relief.
22                    MR. VESSELINOVITCH: A malicious prosecution case
23       would provide a basis for relief. I mean, that's what the
24       courts have sort of said. They say you can't criminalize
25       conduct that really is basically founded on malicious
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 13 of 66 PageID #:175013


 1       prosecution. And it's a tort. Like any tort, it provides
 2       relief.
 3                    I don't want to be cute here, but let me be a bit
 4       cute. You know, what is to stop Mr. Edelson, who is no
 5       delicate flower, from turning down the demand? He could turn
 6       down the demand. He could tell Mr. Bandas or any other
 7       counsel for objectors to fly a kite.
 8                    I mean, it's not as though he is being extorted
 9       under threat of violence or personal harm. So, I mean, there
10       is that.
11                    And when they also have the predicates of
12       obstruction of justice under this scenario, as well as
13       witness tampering, those predicates have also been turned
14       down. We can't find a single case that's upheld them for a
15       civil RICO predicate.
16                    Obstruction of justice and both witness tampering,
17       I should say quite quickly, only apply to federal
18       proceedings, not to state court proceedings. The underlying
19       proceeding here was Clark v. Gannett in the state court.
20                    THE COURT: In the state court, right.
21                    MR. VESSELINOVITCH: And part of the policy here --
22       part of the thing that's troubling to the courts is, what are
23       we really talking about here?
24                    What we are talking about is that the Edelson
25       plaintiffs are trying to collateral attack a state court
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 14 of 66 PageID #:175014


 1       proceeding through the mechanism of a civil RICO action. And
 2       it's this kind of collateral attack and the fact that that's
 3       what it results in that's been turned down and rejected by
 4       cases like the Eleventh Circuit, the Pendergraft decision,
 5       saying, we're really concerned when you are using RICO as a
 6       mechanism to launch a collateral attack on another case.
 7                    In the case of -- a Fifth Circuit called Snow
 8       Ingredients, 2016 case. I mention it for a couple reasons.
 9       Number one, it's recent. And number two, it had the same
10       predicates as we are facing with here: Obstruction of
11       justice and witness tampering.
12                    And they analyzed those predicates in this -- in a
13       similar context. They said no criminal activity could be
14       found there either for obstruction of justice or witness
15       tampering. At most, the defendant there perpetrated a series
16       of obstructive acts in different civil actions, but those are
17       not criminal conduct. There was no civil RICO.
18                    And again, that was -- I think trademark and other
19       things were brought, I think, frivolously or possibly in bad
20       faith in other -- in a civil proceeding in front of certain
21       administrative boards, and the court -- the Fifth Circuit
22       rejected those as predicates of obstruction of justice and
23       witness tampering because they found they were only
24       obstructive acts. Maybe they are not attractive acts. They
25       are not nice acts. They are not proper acts. But they
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 15 of 66 PageID #:175015


 1       weren't criminal, and they weren't going to criminalize this
 2       kind of activity in that Snow Ingredients case.
 3                    If you get now down the list to the bribery
 4       predicate act under Section 201 of Title 18, there is no case
 5       we could find -- and I'm always hesitant to say that because
 6       as soon as I do, maybe there is one. But we couldn't find a
 7       case where bribery under Section 201 was sustained as a
 8       predicate act for a civil RICO case. Not one.
 9                    We did find a case that said the contrary, and that
10       was Eastern Savings Bank v. Papageorge. It's a District
11       Court of DC case from 2014. And in that Papageorge case they
12       did analyze a bribery as a predicate act in a civil RICO case
13       and refused to apply it, refused to sustain it.
14                    The case that -- the kind of theme that I was
15       talking about earlier is, you know, violations of the rules
16       of professional responsibility do not amount to patterns of
17       racketeering activity. That was also affirmed by the Fifth
18       Circuit in the St. Germain case.
19                    If in this bribery predicate what the Edelson firm
20       is effectively doing is challenging the client fee
21       arrangement between Mr. Bandas and his client Gary Stewart,
22       that may, at most, amount to an infraction of a model rule of
23       professional conduct, maybe 5.4, but such violations of those
24       rules are not a basis for RICO -- for a civil RICO case.
25                    We think Mr. Edelson -- plaintiffs are really
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 16 of 66 PageID #:175016


 1       attacking the intent behind the objections, not the content.
 2       At most, again, we think what they are really alleging and
 3       what this amounts to is a malicious prosecution.
 4                    And some of the cases have recognized that if you
 5       are going to allow bribery or these kinds of predicates in
 6       this kind of litigation context, that would have a chilling
 7       effect on future objectors.
 8                    If this is deemed to be bribery between the
 9       objector and his counsel, what effect would that have on
10       future objectors getting into a fee arrangement with their
11       counsel?
12                    THE COURT: Well, hold on. Hold on. I have got a
13       question about that.
14                    I'm fuzzy on the facts on this issue, but I thought
15       that plaintiffs were saying that in some instances The Bandas
16       Law Firm would pay the objectors.
17                    MR. VESSELINOVITCH: Directly?
18                    THE COURT: Directly or indirectly.
19                    MR. VESSELINOVITCH: I think that's right. I think
20       that's correct.
21                    THE COURT: Well, that's not a fee arrangement.
22       That's kind of the reverse. I mean, when is the last time
23       your clients -- you paid your clients for the privilege of
24       representing them? That's not how it works.
25                    MR. VESSELINOVITCH: I think the arrangement here
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 17 of 66 PageID #:175017


 1       that they are alleging was that the monies paid to settle the
 2       prospective appeal of the class objection was to be paid from
 3       the attorneys' fees that the Edelson firm was going to get,
 4       not from the class settlement that was going to the class.
 5       The monies were going from the attorneys. That would be the
 6       Edelson firm.
 7                    THE COURT: The Bandas clients were the objectors,
 8       though.
 9                    MR. VESSELINOVITCH: Yes. There was a fee
10       arrangement, you can presume, between -- and there was --
11       between Mr. Bandas and his client.
12                    THE COURT: Right.
13                    MR. VESSELINOVITCH: Yes.
14                    And if that's --
15                    THE COURT: And that fee arrangement was a fee
16       arrangement in which the client -- the money flowed from
17       client to lawyer, which would be the typical situation, and
18       I'm hoping is the situation in your own case,
19       Mr. Vesselinovitch.
20                    MR. VESSELINOVITCH: I think -- I'm not sure about
21       that. And I don't know how to answer that, but I think
22       Mr. VanPuymbrouck might know that with respect to
23       Mr. Stewart.
24                    THE COURT: I would just observe that if the
25       arrangement is one in which the lawyer is paying the client,
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 18 of 66 PageID #:175018


 1       I wouldn't regard that as a fee arrangement. I would call
 2       that something else. It might be reimbursement of something,
 3       but I wouldn't call it a fee arrangement.
 4                    MR. VESSELINOVITCH: Okay. And I think that for
 5       the exact arrangement, how it's alleged or it was between
 6       Mr. Stewart and Mr. Bandas and his law firm --
 7                    THE COURT: Right.
 8                    MR. VESSELINOVITCH: -- I'm not clear on that, but
 9       Mr. Stewart's counsel might know.
10                    I also wanted to get really quickly to the other --
11       another predicate act they are alleging, which is money
12       laundering.
13                    THE COURT: Right.
14                    MR. VESSELINOVITCH: And the money laundering is,
15       we think, an incredible stretch. We have seen no support for
16       this in this context whatsoever.
17                    These are not proceeds derived from unlawful
18       activity. All these proceeds arose from litigation activity
19       and settlement negotiations.
20                    We think it's incredibly expansive and unsupported
21       to say that Mr. Bandas' payment of the mediator's fees here
22       is somehow laundering of funds. No court has embraced that
23       misguided view. I can't even conceive of it. It's not as
24       though Mr. Bandas has been alleged to be a heroin or cocaine
25       dealer laundering funds through a mediator or anything of the
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 19 of 66 PageID #:175019


 1       sort. So we don't think -- we think that amounts to almost a
 2       frivolous predicate allegation.
 3                    We also want to make clear that, in our view, if
 4       there is no RICO here, because there is no pattern of
 5       predicate activity -- recognized predicate criminal
 6       activity -- there is no pattern. There are no predicate acts
 7       that amount to recognized predicates under RICO. There is no
 8       RICO conspiracy either under the Goren v. New Vision case. I
 9       don't think I need to spend a lot of time on that.
10                    THE COURT: You are right about that. If I don't
11       find RICO predicate acts, we don't need to go down the road
12       of finding conspiracy.
13                    MR. VESSELINOVITCH: A couple of quick points on
14       the Noerr-Pennington doctrine. We do raise it. And we think
15       it does apply here. We think Noerr-Pennington protects
16       settlement agreements because this settlement agreement was
17       incidental to the underlying litigation.
18                    They cite Toyo Tire. It's a different case because
19       there there were third-party rights implicated. The
20       settlement here is solely between the parties involved in the
21       underlying proceeding. It's incidental to that underlying
22       lawsuit.
23                    We also think that the sham litigation exception
24       under Noerr-Pennington does not apply here. The standard for
25       that is no longer really the California Motor Transport case
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 20 of 66 PageID #:175020


 1       from 1972. Rather, it's been superseded in the Supreme Court
 2       by Professional Real Estate Investors case about 1993.
 3                    And basically what you look at is whether the
 4       underlying suit is objectively baseless before you even
 5       examine the subjective intent for a sham litigation. And
 6       there is absolutely no evidence here that the underlying suit
 7       was objectively baseless.
 8                    The Rubloff case in this district sort of
 9       recognizes a little bit indirectly that the good law now is
10       from Professional Real Estate Investors, and that you have to
11       look at whether the underlying suit is objectively baseless.
12                    So, in our view, Noerr-Pennington does apply and
13       the sham exception does not.
14                    With respect to federal jurisdiction separate and
15       apart from the RICO cases, I just -- RICO claims, I just want
16       to make a few quick points.
17                    If there is no RICO and then no RICO conspiracy,
18       this Court, respectfully, lacks subject matter jurisdiction.
19       And the reason for that is, there is no diversity here under
20       the Class Action Fairness Act because Edelson plaintiffs have
21       not met their burden to provide a plausible explanation that
22       the amount in controversy would exceed $5 million in this
23       purported class action. And that's from the Spivey case in
24       the Seventh Circuit.
25                    These delay costs, these punitive damages are
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 21 of 66 PageID #:175021


 1       undetermined. They are vague. They are not going to be
 2       recognized as amounting to something that can be -- that can
 3       fulfill the $5 million requirement. And so we would submit
 4       that there is no diversity jurisdiction if the RICO counts
 5       fail.
 6                    The All Writs Act here, we think, does not apply.
 7       Private parties cannot bring claims under the All Writs Act,
 8       and Count III should be dismissed on that basis alone with
 9       prejudice.
10                    And with that, unless there are other questions, I
11       wasn't going to allow Mr. VanPuymbrouck to address his
12       arguments for Mr. Gary Stewart.
13                    THE COURT: My only question -- I think you just
14       answered it. It's your position that there is no private
15       right of action under the All Writs Act?
16                    MR. VESSELINOVITCH: Yes, that's our position.
17                    THE COURT: All right. Thank you.
18                    MR. VESSELINOVITCH: Thank you.
19                    MR. VanPUYMBROUCK: Thank you, your Honor. My name
20       is Darren VanPuymbrouck, and I'm here on behalf of Mr. Gary
21       Stewart.
22                    Your Honor, we will adopt the arguments made on
23       behalf of the Bandas defendants because we believe that they
24       compel the dismissal of the complaint against all the
25       defendants, including Mr. Stewart. But there are some
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 22 of 66 PageID #:175022


 1       additional grounds that I want to bring to the Court's
 2       attention that further compel dismissal of the plaintiff's
 3       first amended complaint against Mr. Stewart. There are at
 4       least two of those, and they go to the conduct prong and the
 5       pattern requirement.
 6                    And, your Honor, the complaint itself -- the first
 7       amended complaint makes very clear that Mr. Stewart never was
 8       involved in directing the affairs of the enterprise. And I
 9       am going to indulge myself a little bit, Judge, if you don't
10       mind, and just read a couple of the allegations from the
11       complaint.
12                    At Paragraph 42 on Page 12 the complaint alleges,
13       "Bandas makes false representations to counsel, courts, and
14       others that he is an attorney for an objector who has a
15       legitimate criticism of a class action settlement. Instead,
16       Bandas represents puppet clients, who have little to no
17       understanding of the class action settlement to which they
18       are objecting because they are often not even class members,
19       have no understanding of the basis for the objections that
20       are being made by Bandas, and at times are ignorant that they
21       are objecting at all."
22                    The next allegation in the complaint with regard to
23       Mr. Stewart's role in this is that --
24                    THE COURT: Which paragraph was that? Tell me
25       again.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 23 of 66 PageID #:175023


 1                    MR. VanPUYMBROUCK: 42 --
 2                    THE COURT: All right. Thank you.
 3                    MR. VanPUYMBROUCK: -- Page 12.
 4                    THE COURT: And the next one. Go ahead.
 5                    MR. VanPUYMBROUCK: Paragraph 115, Pages 40 and 41,
 6       "As the current leader of the Illinois objector enterprise,
 7       Bandas has final say over the actions of the enterprise,
 8       including when to file objections and how much money to
 9       accept as a payment for 'settling' the objection. The
10       purported client" -- that would be Mr. Stewart -- "does not
11       have the final decision as to when to settle his case or
12       waive his right to appeal. Bandas does. Bandas also doles
13       out the profits of the Illinois objector enterprise to the
14       other members."
15                    Every other allegation in the complaint -- and I
16       will recite a few more of those, your Honor -- talks about
17       agreements that Mr. Stewart made not about conduct.
18                    At Paragraph 135, the first amended complaint
19       alleges -- and I will read this slowly because the language
20       is a little tricky, Judge -- "Gary Stewart agreed to conduct
21       the affairs of the Illinois objector enterprise." So it
22       sounds like they are alleging that he conducted the affairs.
23                    The next line, "For example, agreeing to be a
24       purported objector in the Gannett settlement." No conduct,
25       your Honor. Passive agreement.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 24 of 66 PageID #:175024


 1                    The next paragraph I will direct the Court's
 2       attention to is 148 at Page 50. It alleges that Gary Stewart
 3       agreed to be the named objector in the Stewart objection.
 4       Again, no indication anywhere in the first amended complaint
 5       that Mr. Stewart directed the affairs of the enterprise.
 6                    And there are other examples. At Paragraph 161,
 7       Subpart (g), "Gary Stewart agreed to allow Defendant Bandas
 8       to act as his and the other defendants' representatives in
 9       the purported mediation." Again, affirmatively showing that
10       Mr. Stewart did not take any active role in directing the
11       affairs of the enterprise.
12                    And then at Paragraph 227 on Page 76, the first
13       amended complaint says specifically, "Defendant Stewart
14       knowingly agreed to allow Bandas and Thut to file an
15       objection in Gannett under his name for the purpose of
16       facilitating the activities of the Illinois objector
17       enterprise, including the unlawful predicate acts described
18       above." Again, Mr. Stewart agreed, did not direct.
19                    The Seventh Circuit case in Slaney v. The
20       International Amateur Athletic Federation is absolutely on
21       all fours with this case, your Honor.
22                    Judge Flaum's opinion makes clear that the conduct
23       prong of 1962 Section (c) requires that a defendant "must
24       have asserted some control over the enterprise."
25                    Just as with the plaintiff's first amended
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 25 of 66 PageID #:175025


 1       complaint here, the court there observed that Slaney's
 2       complaint failed to allege any control of the USOC over the
 3       Olympic movement enterprise.
 4                    In Slaney -- and I'm old enough to remember who she
 5       is -- plaintiffs allege that the USOC carried out the drug
 6       testing required by the IOC that was part of the Olympic
 7       movement and that the USC, therefore, are "persons" -- in
 8       quotes -- associated with an "enterprise" -- in quotes --
 9       that is the Olympic movement.
10                    Just as plaintiffs allege here, Slaney alleged that
11       the USOC's drug testing was indispensable to the operation of
12       the Olympic movement enterprise.
13                    The court, however, noted that Slaney's description
14       of the Olympic movement suggested a structure in which the
15       USOC could not have directed the enterprise's affairs,
16       exactly as described in the complaint here.
17                    The court said, "The complaint suggests the
18       movement as operating 'under the supreme authority of the
19       IOC,' who has sole responsibility for allowing members into
20       the movement. The USOC is described as merely a 'domestic
21       representative or agent responsible for carrying out the
22       mission of the IOC.' The complaint is devoid of any
23       suggestion that, as an agent, the USOC took part in
24       management of the movement."
25                    Here the plaintiff's first amended complaint
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 26 of 66 PageID #:175026


 1       alleges that Mr. Stewart is a puppet with little, if any,
 2       information or understanding about class action settlements
 3       with no authority to settle or to dismiss his appeal and with
 4       no control over how much he would be paid.
 5                    At most, what the plaintiff's first amended
 6       complaint alleges is that Mr. Stewart agreed to object to the
 7       Gannett settlement, knowing the illicit nature of the
 8       Illinois objector enterprise. Those are the allegations,
 9       Judge.
10                    But as the Slaney court held, simply performing
11       services for an enterprise, even with knowledge of the
12       enterprise's illicit nature, is not enough to submit an
13       individual to RICO liability under Section 1962(c).
14                    So because the plaintiff's first amended complaint
15       fails to allege that Mr. Stewart conducted the affairs of the
16       IOE, the Illinois objector enterprise, Counts I and II,
17       sounding and RICO, must be dismissed.
18                    Edelson's arguments that Stewart was more than a
19       passive participant in the enterprise failed because the
20       first amended complaint fails to allege anything more.
21                    Edelson argues that -- his arguments about
22       Mr. Stewart being a hireling are really a red herring, Judge,
23       because no matter how you characterize Mr. Stewart, you must
24       allege and show that he directed the affairs of the
25       enterprise, and that has not been done.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 27 of 66 PageID #:175027


 1                    There is another reason, of course, that the
 2       complaint must be dismissed against Mr. Stewart, and that
 3       goes to the need for the plaintiffs to allege a pattern of
 4       RICO activity by Mr. Stewart.
 5                    And what is singular about the allegations in the
 6       first amended complaint with regard to Mr. Stewart is that he
 7       is singular. There is no allegation that he participated in
 8       any of the 15 Illinois objector enterprise class action
 9       settlements but for the single case that we are here about
10       now, your Honor, the one that's pending in the circuit court.
11                    And as the court held in Slaney, a "single
12       fraudulent scheme with only one injury to one victim" is not
13       a pattern of racketeering activity under Section 1962(c).
14                    Edelson makes an argument based on Salinas, a case
15       from 20 years ago, for the proposition that a plaintiff does
16       not have to allege the commission of two or more predicate
17       acts by a defendant in order to state a RICO cause of action.
18                    What Salinas says is, while you may not have to
19       allege the actual commission of the acts by the defendant,
20       you have to show that the defendant agreed to facilitate
21       those acts.
22                    And here, the only acts that are being alleged to
23       have been facilitated or agreed to be facilitated by
24       Mr. Stewart relate to the Gannett case.
25                    Judge, there are arguments that we make about
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 28 of 66 PageID #:175028


 1       open-ended continuity and closed-end continuity. Those cases
 2       are very -- RICO cases are very regularly decided on those.
 3       The allegations make very clear that this could not be an
 4       open-ended continuity. There is no allegation that
 5       Mr. Stewart has agreed to work with the enterprise to file
 6       objections in the future. And, in fact, if you think about
 7       it, he'd only have a basis to do that if he was a class
 8       member. And that's not something over which he has control.
 9                    Nor is this a closed-ended continuity situation,
10       because here, your Honor, the alleged closed -- or the
11       alleged activity took place over a little more than a month.
12                    So, your Honor, together, these two grounds, we
13       believe, compel the dismissal of the RICO complaint against
14       Mr. Stewart, and I will leave it at that.
15                    THE COURT: All right. Thank you.
16                    MR. PIOLI: Good morning again, Judge.
17                    Victor Pioli on behalf of Jeff Thut and Noonan
18       Perillo & Thut.
19                    Likewise, I join the arguments made by Mr. Bandas'
20       counsel and Mr. Stewart's counsel because I think they do
21       compel dismissal of the case against Mr. Thut and Noonan
22       Perillo & Thut, but I do want to highlight a couple of things
23       that are specific to Mr. Thut and his firm.
24                    Specifically, Judge, the allegations against
25       Mr. Thut and his firm are especially thin. There is
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 29 of 66 PageID #:175029


 1       really -- when you look at the first amended complaint, there
 2       is one predicate act that's pled against Mr. Thut and his
 3       firm, and that's located at Paragraphs 162 to 166 of the
 4       first amended complaint, and it's an allegation of wire fraud
 5       related to Mr. Thut's filing of an objection in a case in
 6       Minnesota on behalf of his daughter.
 7                    As we stated in our briefs, merely filing a
 8       frivolous claim is not criminal and doesn't -- is not
 9       actionable under RICO. And that's a point that was conceded
10       by the plaintiff in their response brief on Page 20.
11                    In addition, this lone predicate act against
12       Mr. Thut is insufficiently pleaded. Nowhere in that -- in
13       the first amended complaint is it stated what statement in
14       that form that was submitted is allegedly false.
15                    As support for their claim, they state that
16       Ms. Thut gave a deposition where she stated that, "I'm not
17       sure" and "I don't know." I don't know how that transforms
18       something into a fraud claim, though, Judge. And it's
19       nowhere alleged, once again, what was in that form claim that
20       was false that was submitted by Mr. Thut on behalf of his
21       daughter.
22                    So for those reasons, it's not sufficiently pleaded
23       against Mr. Thut and his firm.
24                    Further, Judge, this whole -- speaking a little
25       more broadly about the entire alleged scheme that they are
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 30 of 66 PageID #:175030


 1       claiming in the first amended complaint, this notion that you
 2       file an objection that you know is frivolous and it's going
 3       to be overruled and then you file an appeal to try to
 4       negotiate and extort a high settlement value, it just doesn't
 5       apply to Mr. Thut. And in our reply brief we did attach the
 6       affidavit that Mr. Thut submitted in the Clark v. Gannett
 7       case, and we believe you can take judicial notice of that.
 8                    And you will see that this whole pattern, Mr. Thut
 9       has never engaged in it, and he filed a sworn affidavit to
10       that effect.
11                    There is nothing in the complaint to show a case
12       where Mr. Thut participated in this alleged scheme where you
13       file an objection, know that it's going to be overruled, and
14       then try to negotiate a high settlement when it's on appeal.
15       And, in fact, Mr. Thut has testified that he has never
16       participated in such a case, and there is no allegation in
17       the complaint that he did so.
18                    So for those reasons, there is no predicate act
19       against Mr. Thut. He didn't participate in this -- in really
20       the overall scheme.
21                    There were a couple of specific arguments that we
22       made in our brief that weren't made by the other defendants.
23       And I want to touch upon those briefly.
24                    We move to dismiss the case based on state court
25       and federal court litigation privileges. In response, the
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 31 of 66 PageID #:175031


 1       plaintiffs say that it's really just a narrow privilege only
 2       applicable to defamation cases. Judge, I think you will see
 3       from the cases that we cited in our brief that it's not so
 4       narrowly construed.
 5                    The plaintiffs are correct. And actually we cited
 6       the case in our reply brief, which states that the litigation
 7       privilege cannot bar an abuse of process claim, because
 8       obviously an abuse of process claim is based upon conduct in
 9       litigation.
10                    However, the other claims at issue in this case,
11       including the RICO claim, can and should be barred by the
12       litigation privilege. We cited the Christonson case to that
13       effect where they barred the RICO claim based on a state
14       court litigation privilege.
15                    In addition, we moved to dismiss under the
16       Rooker-Feldman doctrine on jurisdictional grounds.
17       Plaintiffs state in their response brief that, since they won
18       the Clark v. Gannett case, there can't be an application of
19       the Rooker-Feldman doctrine.
20                    I don't agree with that, Judge, because I don't
21       think that's been adjudicated yet. The sanctions motion is
22       what we were getting at when we moved under the
23       Rooker-Feldman. That's a separate basis for jurisdiction and
24       a separate basis for appeal. So that case -- that's still
25       ongoing.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 32 of 66 PageID #:175032


 1                    And Mr. Vesselinovitch talked about malicious
 2       prosecution being an alternate avenue for them to address
 3       their wrongs. And I would also put in there, Judge, there is
 4       also Rule 11.
 5                    And we are going to be in court next week -- in
 6       state court -- on July 19th before a judge in state court in
 7       the Clark v. Gannett case, and we are going to be deciding a
 8       Rule 137 motion against Mr. Thut. So they do have an
 9       alternate avenue to pursue their claims.
10                    Now, as far as Rooker-Feldman, perhaps we did jump
11       the gun a little bit because we do have to get a decision in
12       that case before there can be application of it. But at the
13       very least, Judge, there is going to be issue and claim
14       preclusion issues that are going to be raised by the Clark v.
15       Gannett case and the disposition of that sanctions motion
16       next week.
17                    Finally, Judge, I just want to touch upon the other
18       claims in the case.
19                    With regard to the All Writs Act, this is, once
20       again, an issue, Judge, where they -- all the allegations are
21       against Mr. Bandas. They have detailed a litany of cases
22       where Mr. Bandas allegedly engaged in this objectionable
23       conduct, but they don't really allege anything against
24       Mr. Thut which would warrant application of the All Writs
25       Act.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 33 of 66 PageID #:175033


 1                    As we stated in the affidavit, Mr. Thut has been
 2       active. He has been a practicing attorney since 1984. There
 3       have been exactly five cases where he has filed objections
 4       over the course of that time. It's hardly this egregious
 5       case which would warrant application of the All Writs Act, in
 6       addition to all the other reasons why it's inapplicable, as
 7       counsel has already stated. But as to Mr. Thut, it's simply
 8       not pleaded sufficiently.
 9                    Finally, with the abuse of process claim against
10       Mr. Thut, the plaintiff concedes that the abuse of process
11       cannot be the filing of a claim. But they argue in their
12       response brief that the actual abuse of process that they are
13       filing their claim under is the denial of the objections in
14       the underlying case.
15                    And, Judge, even if that's true, even if that's
16       what they are moving under, that's not sufficient under
17       Illinois law. The abuse of -- the process that implicates an
18       abuse of process claim under Illinois law -- and we cited to
19       it in our reply brief -- it has to compel the party against
20       whom it is used to do some collateral thing which he could
21       not legally be compelled to do.
22                    And simply, Judge, when you have a denial of a
23       motion, it doesn't compel anybody to do anything. So that
24       can't be sufficient for an abuse of process claim, and we
25       believe that that claim should be dismissed for that
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 34 of 66 PageID #:175034


 1       additional reason.
 2                    And if there aren't any other questions from the
 3       Court, I will turn it over.
 4                    THE COURT: Thank you.
 5                    MR. PIOLI: Thank you.
 6                    THE COURT: And for the plaintiff.
 7                    MR. TIEVSKY: Thank you, your Honor.
 8                    So I would like to step back to start and kind of
 9       respond to all of defendants' arguments, but I'd just like to
10       give an overview of who these defendants are and what it is
11       they actually do.
12                    So Bandas is the country's most prolific serial
13       objector. He has done this, we think, close to 100 times.
14       And he is well-known to the federal courts across the
15       country. If you will permit me, I have got some quotations
16       from federal courts in written opinions.
17                    "Bandas routinely represents objectors purporting
18       to challenge class action settlements and does so not to
19       effectuate changes to settlements but does so for his own
20       personal financial gain." That's In Re: Cathode Ray Tube
21       Litigation, Northern District of California, 2012.
22                    "Mr. Bandas said that he was willing to wager that
23       Mr. Reid's client would glady pay him somewhere in the
24       neighborhood of $400,000 to make his objection go away.
25       Otherwise, he could hold up the settlement process for two to
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 35 of 66 PageID #:175035


 1       three years through the appeal process." That's In Re:
 2       Hydroxycut Marketing and Sales Practices Litigation, chief
 3       judge of the Southern District of California, 2013.
 4                    And finally just a few months ago, "Bandas'
 5       behavior throughout this proceeding has been unfitting for
 6       any member of the legal profession." That's Garber against
 7       Office of the Commissioner of Baseball.
 8                    He does this all over the country. Here is what he
 9       does. He has got several different enterprises. The one
10       involved in this case is here in Illinois. He recruits
11       associate attorneys, people like Mr. Thut and Mr. Palmer, who
12       has not appeared. They find class members in settlements who
13       are willing to take a bribe to submit a sworn statement that
14       they are objecting to a settlement. They file a boilerplate
15       objection signed by the objector. They don't fight it that
16       hard in court. They don't because they can't win. If they
17       win, this doesn't work. The reason for that is that Rule 23
18       requires that courts approve withdrawals of objections. So
19       they have got to make sure they get overruled.
20                    Once they get overruled, they appeal. They get in
21       touch with class counsel, and they say exactly what
22       Mr. Bandas said in Hydroxycut. Pay us or we are going to
23       hold this up for years in the appellate courts.
24                    At this point class counsel's back is against the
25       wall. They have got a fiduciary duty to their class. They
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 36 of 66 PageID #:175036


 1       have got -- the court has approved their fees and found them
 2       reasonable. And they have got someone saying, pay us and
 3       we'll go away.
 4                    You know, it used to be -- people have been doing
 5       this for years. It used to be they would ask for $5,000.
 6       They would ask for $10,000. You know, it's like the patent
 7       trolls, right? It's kind of a cost of doing business. It's
 8       still extortion. You still don't feel good about it, but you
 9       pay it.
10                    Mr. Bandas started asking for -- half a million
11       dollars is his first demand. That's got to end.
12                    So with that, I will get into the legal arguments.
13                    THE COURT: Let me back up to that question,
14       though.
15                    Why doesn't Mr. Edelson and others on the other
16       side of the table just say: No. I'm not going to pay you a
17       dime. We will go ahead -- I mean, obviously there are issues
18       with respect to fiduciary duty to class members. But why not
19       at some point or another blow the whistle on this man by
20       waiting for the Court of Appeals to actually look at the
21       objections and see how frivolous they are? Because they are
22       frivolous. I have seen -- I have had them in my own cases.
23                    MR. TIEVSKY: The problem is -- so, for example, in
24       the Ninth Circuit it can take three years to get an appeal
25       resolved. We've got class members calling our office every
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 37 of 66 PageID #:175037


 1       day asking, "Where is my money?" So eventually -- you know,
 2       yes, you could wait it out. But you shouldn't have to,
 3       right?
 4                    When somebody is exerting serious, serious economic
 5       fear, fear of economic harm in that you are going to have
 6       to -- you have got -- you know, your firm is expecting money;
 7       your class members are expecting money; and they are not
 8       getting it because of this wrongful action, I don't think you
 9       have to tell them no and litigate -- you know, basically give
10       in to their demands. When the mob comes to your house and
11       says, we are going to burn down your liquor store if you
12       don't pay us, you don't have to let them burn down your
13       liquor store. It's not that different here. Yeah, you could
14       say no, but then this really, really bad consequence is going
15       to happen. That's what they do.
16                    THE COURT: All right. You wanted to return. Go
17       ahead to the beginning of your argument.
18                    MR. TIEVSKY: Sure. So I will start with
19       jurisdiction, then immunity, and then get into the
20       substantive RICO arguments.
21                    So as far as jurisdiction is concerned, there is
22       federal jurisdiction in RICO cases unless they are
23       extraordinarily frivolous. We are talking about -- I think
24       the example the Seventh Circuit has given is saying that
25       bananas are securities so that you can get into court on
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 38 of 66 PageID #:175038


 1       federal securities laws.
 2                    That's not what's going on here. These are --
 3       obviously the Court will decide if we win or lose on RICO,
 4       but they are not outlandish, frivolous allegations by any
 5       stretch.
 6                    We have also alleged more than $5 million in
 7       damages here. We have alleged 12 attempted extortions. If
 8       you do the math, as we did in our response brief, with the
 9       treble damages from RICO and/or punitive damages, which are
10       authorized by Illinois law in the abuse of process context,
11       there is enough here to get us over the $5 million minimum
12       for CAFA jurisdiction.
13                    Rooker-Feldman doctrine, there is not a whole lot
14       to be said on this. It's a very narrow doctrine. They talk
15       about the proceedings in the state court case, but we are not
16       a party to the state court case. Our clients have a
17       sanctions motion proceeding against Mr. Thut, but we do not
18       have anything pending in state court against any of these
19       defendants.
20                    In any case, there is no request to upset any state
21       court judgment. No state court loser here. Rooker-Feldman
22       just doesn't apply at all. I think that should take care of
23       jurisdiction.
24                    As far as immunity is concerned, so all the
25       defendants here make this argument about the Noerr-Pennington
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 39 of 66 PageID #:175039


 1       doctrine, which is a First Amendment-based doctrine. It
 2       basically says you have this First Amendment right to
 3       petition the government. That includes courts. And we don't
 4       want to impinge upon that.
 5                    But there is two reasons why it just does not make
 6       sense here. The first of which is that they try as hard as
 7       they can, as your Honor mentioned at the beginning of this
 8       discussion, to keep this away from the courts. They have got
 9       confidentiality provisions. In fact, in the sham mediation
10       in Gannett when we said that we were going to bring it before
11       the court, that's when Mr. Bandas hired his counsel to tell
12       us not to do it.
13                    You can't -- it doesn't make any sense to say on
14       the one hand, oh, we have this right to petition the
15       government, so we are immune from suit; and on the other
16       hand, to try as hard as you possibly can to make sure the
17       government never finds out what you are doing. That's simply
18       not -- it does not make sense as far as that First Amendment
19       right is concerned.
20                    There is a second separate reason, which is the
21       sham litigation exception. They cite the test from
22       Professional Real Estate. The Seventh Circuit has not yet
23       decided on this, but every other circuit that's looked at
24       this -- and that is the Ninth, Fourth, Second, and Third --
25       have looked at this and said, that test applies when you are
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 40 of 66 PageID #:175040


 1       talking about a single lawsuit. You look at whether that
 2       single lawsuit is objectively baseless. But that test
 3       doesn't work for a pattern of litigation because you have to
 4       look at the whole picture of a pattern of frivolous
 5       litigation.
 6                    So when you have got a pattern of litigation, as we
 7       absolutely allege here -- and Mr. Bandas even concedes that
 8       on Page 25 of his response -- or sorry; of his motion, that
 9       there is a pattern of activity here -- you use a holistic
10       test. You are looking at the win-loss ratio. They always
11       lose.
12                    I should mention that that's not just, we have
13       alleged a bunch of cases where they lose in our complaint.
14       There was some discussion earlier that Mr. Bandas says that
15       sometimes he does not lose. That's very, very misleading.
16       Mr. Bandas is sometimes involved in cases where objections
17       are sustained on appeal. In those cases, he has objected.
18       He appeals. He does nothing. The real objectors, the bona
19       fide objectors, the ones who actually want to change the
20       settlement, they are the ones who write the briefs and do the
21       argument and do the actual work. Mr. Bandas just sits back
22       and takes credit later.
23                    THE COURT: Has Mr. Bandas ever argued one of his
24       objections to a Court of Appeals?
25                    MR. TIEVSKY: I don't know, your Honor. I have not
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 41 of 66 PageID #:175041


 1       seen any case where he has. My review of his objections,
 2       every time they have gone up to a Court of Appeals it's been
 3       somebody else. I think his associate may have argued and
 4       lost one in the Eighth Circuit. And in that case, they
 5       had -- the class counsel refused to pay them or refused to
 6       discuss paying them.
 7                    THE COURT: Okay. Let's talk about that case.
 8                    In that case, he filed an objection. His associate
 9       argued the objection on appeal. Class counsel declined the
10       extortionate demands. And the Eighth Circuit overruled his
11       objections. Is that right?
12                    MR. TIEVSKY: The Eighth Circuit affirmed.
13                    THE COURT: They approved the settlement and thus
14       overruled any objections.
15                    MR. TIEVSKY: That's correct.
16                    THE COURT: All right. Go ahead.
17                    MR. TIEVSKY: And that's the one where the
18       objection was filed on behalf of Mr. Thut's daughter, who was
19       purportedly pro se but actually represented by Thut and
20       Bandas.
21                    THE COURT: Mr. Bandas -- let's go back to
22       Mr. Bandas' role in that.
23                    He filed the objection. Did he and Mr. Thut's
24       daughter sign the objection?
25                    MR. TIEVSKY: Mr. Thut's daughter signed the
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 42 of 66 PageID #:175042


 1       objection herself.
 2                    THE COURT: She signed it herself.
 3                    And the brief on appeal -- did he sign the brief on
 4       appeal?
 5                    MR. TIEVSKY: I believe his associate signed his
 6       brief on appeal.
 7                    THE COURT: I know because there was a flavor in
 8       your brief about Mr. Bandas being relatively slippery about
 9       filing appearances. He would not get admitted or not show up
10       or not actually be physically in the courtroom.
11                    MR. TIEVSKY: That's almost always true. He is
12       extremely slippery about filing appearances.
13                    In fact, this is what happened in the Gannett case.
14       Mr. Bandas -- the first paragraph of his reply brief in this
15       case is, oh, Judge Meyerson didn't sanction me.
16       Judge Meyerson didn't sanction him because he didn't sign
17       anything. And under Illinois Supreme Court Rule 137, you
18       can't get sanctioned unless you sign something. That's the
19       third time in the third different state that he has gotten
20       off that same way. He has done it in California. He has
21       done it in New York. And then he did it again here in Cook
22       County. Yes, he is extraordinarily slippery in that regard.
23                    The times that he has appeared -- one time in the
24       Western District of Washington, he had his pro hac revoked
25       for willfully failing to post an appeal bond, which was
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 43 of 66 PageID #:175043


 1       entered against him. This is -- his standard practice is to
 2       avoid appearing.
 3                    Now, in the appellate courts he will sometimes
 4       appear, maybe even frequently. And part of the reason for
 5       that, I think, is that he judges, perhaps correctly, that the
 6       appellate courts are not interested in hearing -- they are
 7       interested in hearing about the case in front of them and not
 8       hearing about his pattern of activity.
 9                    So as far as the sham litigation exception is
10       concerned, his poor win-loss ratio, as I discussed; the
11       enterprise's bad faith, plenty of evidence of bad faith here,
12       including their actual attempts to extort us; and then
13       collateral harm. There is lots of collateral harm here.
14       There is harm to the class members. There is harm to the
15       judicial system.
16                    The Seventh Circuit has recognized -- this as
17       Vollmer v. Selden -- that what they do is not okay. It is
18       extortion, and it has numerous consequences across the
19       system.
20                    Touching briefly on the last immunity doctrine
21       here, federal and state litigation privilege.
22                    Federal litigation privilege may or may not even
23       exist. The Seventh Circuit has not conclusively said that it
24       does. But if it does, it relates to defamation. Attorneys
25       are privileged from potentially defamatory statements that
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 44 of 66 PageID #:175044


 1       they make in the course of litigation.
 2                    Illinois has extended this a little bit to say that
 3       if you take your defamation claim and you dress it up as
 4       something else, like intentional infliction of emotional
 5       distress or some other kind of claim, but really what you are
 6       getting at is defamatory statements, then you are protected
 7       there, too. This case has nothing to do with anything like
 8       that. There is no alleged defamatory statements about
 9       Edelson or about anybody else here.
10                    Mr. Thut makes a little bit of a strange argument
11       about this. In his motion to dismiss he says he is only
12       alleging state litigation privilege with regard to the state
13       law claims. In his reply he says actually it doesn't apply
14       to the state law claims. I'm arguing it for everything. So
15       I think it is probably waived. I don't really understand
16       what he was doing, frankly.
17                    So that gets into the substantive allegations here,
18       the largest of which is RICO. RICO, as we discussed, is
19       conduct of an enterprise through a pattern of racketeering
20       activity.
21                    Thut and Bandas only really dispute the
22       racketeering activity part of it, and Mr. Stewart says that
23       he touches on conduct. Most of his arguments are on pattern,
24       and I will discuss that at the end.
25                    So the main argument here that they are all making
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 45 of 66 PageID #:175045


 1       is that, oh, these things might be bad. They might be
 2       ethical violations. They might be sanctionable, but they are
 3       not crimes. We disagree. They are crimes. They are
 4       felonies. They are extortion, bribery, obstruction of
 5       justice, money laundering. All of these federal crimes that
 6       their conduct meets the elements of.
 7                    So I'm going to start with extortion. As I
 8       mentioned before, the Seventh Circuit in Vollmer said
 9       straight out, citing the Black's Law definition of extortion,
10       that in the context of a class action settlement, when you
11       intervene or object with a purpose of demanding money to go
12       away, that is improper and that is extortion. I understand
13       that that is not in the Hobbs Act context or the RICO
14       context, but I would argue that it's very persuasive as far
15       as the sort of idea of what it is they are doing.
16                    And also to your Honor's point earlier about, well,
17       couldn't Mr. Edelson just walk away? The Seventh Circuit is
18       saying he doesn't have to. We don't have to walk away. They
19       are extorting us. We have a right not to be extorted by
20       defendants or by anybody else.
21                    They don't really make any arguments in their brief
22       regarding whether or not the fear here is enough for
23       extortion. Fear of significant economic harm, as the Seventh
24       Circuit has held, is enough.
25                    They do say that they can't be extorting because
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 46 of 66 PageID #:175046


 1       they have a claim of right to this money. A claim of right
 2       doctrine basically says you can't extort something that's
 3       yours or that reasonably you think could be yours. And that
 4       makes sense. You don't want every lawsuit to turn into a
 5       federal extortion case.
 6                    But here the idea that they think they are entitled
 7       to this money or could reasonably think that they are
 8       entitled to this money doesn't make sense.
 9                    First of all, as I said, you have got Vollmer
10       saying that it is not proper for objectors to get paid when
11       they don't benefit the class. They dress this up as kind of
12       a fiduciary duty argument. We agree with both defendants and
13       with your Honor. They don't have a fiduciary duty to the
14       class. Absolutely not. But that doesn't mean that they are
15       entitled to get paid hundreds of thousands of dollars for
16       attorneys' fees.
17                    In this country clients pay their own attorneys'
18       fees. We have the American rule. You have to have a reason
19       to ask for attorneys' fees from the other side. There are
20       three. You can have a contract. There is no contract here.
21       You can have a statute. Again, there is no statute here. Or
22       you can have a common law rule. And there is one here. It's
23       the common fund doctrine. It says, if you are an objector
24       and you provide a substantial benefit to the class, you can
25       ask the court to be compensated for that. But when you don't
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 47 of 66 PageID #:175047


 1       provide any benefit to the class or, frankly, any benefit to
 2       your client, then you have no grounds to ask for money for
 3       any reason.
 4                    The rest of their arguments involve policy. They
 5       say over and over again -- Mr. Bandas' attorney got up here
 6       and talked over and over again about litigation. This isn't
 7       litigation in the traditional sense.
 8                    In their brief they say, a nonfrivolous claim in
 9       hope of getting paid. There is no claim here. There's no
10       complaint. There's no document that they file that could
11       reasonably be used in a court to demand money from somebody.
12       What they filed is an objection to a class action settlement.
13       They say, this settlement is bad, your Honor. You shouldn't
14       approve it. It's unfair. The attorneys are getting paid too
15       much.
16                    The paradigm of objections, the whole idea of them,
17       doesn't allow for the single objector to demand money for
18       themselves. There is no legal basis in the -- you don't have
19       to read past the word "objection" to understand that it's not
20       the kind of document that allows you to demand money.
21                    Mr. Thut says that he wasn't involved in this at
22       all extortion-wise or anything else. I would point the Court
23       to Paragraph 216(e), which is on Page 72 of the complaint,
24       which is our detailed allegation that Mr. Thut participated
25       very deeply in the management and operation of the objector
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 48 of 66 PageID #:175048


 1       enterprise here in Illinois.
 2                    Moving on to the next predicate act, unless the
 3       Court has questions about extortion.
 4                    THE COURT: No. That's fine.
 5                    MR. TIEVSKY: Is bribery. And it's really simple,
 6       as the Court alluded to earlier. You can't pay your clients,
 7       and you especially can't pay your clients to file sworn
 8       statements or make testimony in a court. It doesn't matter
 9       why you are paying somebody to testify in a court. If it's
10       not authorized by law, it's bribery.
11                    So the law authorizes paying experts. The law
12       authorizes the United States Attorney to offer inducements to
13       witnesses to testify in criminal cases, right? They can
14       offer immunity or recommendations for a sentence reduction.
15       But you can't pay a fact witness. You can't pay your client
16       to submit a sworn statement in connection with a case.
17                    And here, our allegation is that they agreed to pay
18       Mr. Stewart and Mr. Stewart agreed to accept a sum of money
19       to sign a sworn statement along with his objection that is
20       testimony to a court. Under the very clear language of the
21       statute, that's bribery. It's conspiracy. It's an agreement
22       to do that. And it's something in which all three of the
23       defendants over here were involved in.
24                    As far as money laundering is concerned, I think
25       that the defendants are a little bit confused about what we
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 49 of 66 PageID #:175049


 1       are alleging here.
 2                    There is more than one type of money laundering.
 3                    First of all, the idea that money laundering must
 4       have to do with drugs, there is no basis for that. The type
 5       of money laundering here is the promotion type. And the
 6       elements are -- this is United States v. Malone, Seventh
 7       Circuit, that the defendant conducted a financial transaction
 8       with the proceeds of illegal activity. We allege that they
 9       paid a mediator $2500 with the proceeds of previous
10       extortionate endeavors. That they knew that the property
11       represented illegal proceeds. We say that that's how
12       Mr. Bandas makes all his money, so he knew that that's where
13       it came from. And that they conducted the transaction with
14       the intent to promote the carrying on of the unlawful
15       activity. And here the sham mediation is a key part of this
16       because it's what they used and they believe that they can
17       use to keep what they are doing a secret to keep it away from
18       the courts so that nobody ever finds out that they are
19       extorting people.
20                    They say, "Congress did not intend to convict
21       attorneys using prior settlement funds to pay for a
22       mediation." There is no citation for that. That's just a
23       statement of counsel in Mr. Bandas' reply brief. I don't
24       know where it comes from. It's flatly contradicted by the
25       statute itself.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 50 of 66 PageID #:175050


 1                    As far as mail and wire fraud is concerned, it is
 2       true that when the mail and wire fraud is the only allegation
 3       that you are making with regard to RICO, then that's not
 4       enough. But we cite several cases in our brief that discuss
 5       that when the mail and wire fraud is part of a larger
 6       fraudulent scheme, then it doesn't matter that it's part of
 7       litigation.
 8                    Bandas' other comment that he makes is that
 9       Mr. Stewart's sworn statement or the statement is that they
10       are making a good faith objection, that that's mere puffery.
11       The fact that the objection is in good faith is required by
12       federal law. Rule 11 prohibits filing papers not in good
13       faith. It is not puffery to say that the objection is in
14       good faith if it is a key component to filing a real bona
15       fide objection. It's a lie. It's not true. It's all a
16       fraud.
17                    Quickly with regard to obstruction and witness
18       tampering, those are based mainly on the bribery. So both of
19       those are based on the fact that they pay their clients in
20       order to get testimony, in order to get the testimony that
21       they want. And that is not allowed. As I said, you can't
22       pay your client. You can't pay fact witnesses.
23                    In a class action context, there have been
24       attorneys who have gone to prison for paying their clients
25       under RICO. In fact, it's not an accepted practice by any
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 51 of 66 PageID #:175051


 1       stretch.
 2                    Moving on to malicious prosecution, it's very
 3       strict elements in Illinois. It requires an original
 4       judicial procedure -- original judicial prosecution. A
 5       sanctions motion is not even good enough.
 6                    Here, as I said before, they are not filing a
 7       complaint. The there is no lawsuit between the objector and
 8       class counsel. Malicious prosecution -- we didn't bring the
 9       claim because we looked at it, and we determined that
10       probably we would not win. The proper method to deal with a
11       criminal enterprise like they are involved in is RICO.
12                    With regard to Mr. Stewart, he challenges the
13       conduct element, saying over and over again that he doesn't
14       manage the enterprise. The rule is operated or managed the
15       enterprise. You can operate an enterprise from the lower
16       rungs of it, too, especially -- especially if you are being
17       bribed to do so.
18                    That's what's going on here. It doesn't work
19       without Mr. Stewart there to sign the objection, to give them
20       his claim form, to do the things that they need him for. The
21       idea that he is providing them a service and therefore gets
22       off -- if he is providing his attorneys a service, that's him
23       taking a bribe. You can't provide your attorneys a service
24       so that they can make money in an enterprise.
25                    And the idea that he didn't know anything about
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 52 of 66 PageID #:175052


 1       this, many of the objectors don't, which is why some of the
 2       allegations in the class action complaint are like they are.
 3       Mr. Stewart does. He has been friends with Mr. Palmer for
 4       many, many years. He is well aware of what Mr. Palmer does,
 5       what Mr. Bandas does and how this all works. That is also in
 6       our complaint.
 7                    He also challenges pattern. We tried to give him
 8       the benefit of the doubt about this. In his motion to
 9       dismiss in the memorandum he says he is adopting Mr. Bandas'
10       arguments about jurisdiction. But in the short motion he
11       says he is adopting most of the briefs. We took the smaller
12       one. In his reply he insisted he was adopting the whole
13       thing. Mr. Bandas concedes that there is a pattern of
14       activity here. That pretty much waives it for Mr. Stewart.
15                    But in any event, the Supreme Court answered the
16       case in Salinas. He didn't have to be personally involved in
17       more than one predicate act. When you get involved in a RICO
18       conspiracy like this knowing what you are doing, you are
19       involved in the whole thing.
20                    So in Salinas the deputy had only taken one, two
21       small bribes, but he agreed to facilitate this sheriff's sort
22       of larger scheme of accepting bribes, and I think he was
23       helping people get contraband in the prison. The sheriff did
24       it a bunch of times. The deputy is only accused of having
25       done it once, but that's enough because the whole point of
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 53 of 66 PageID #:175053


 1       RICO is to recognize that criminal enterprises are damaging,
 2       and being involved in one -- that's the conspiracy part --
 3       being involved in one of them just once is enough to convict
 4       someone of conspiracy or to hold someone liable for
 5       conspiracy in the civil context.
 6                    So wrapping up, their theme on this whole thing is,
 7       deal with this with sanctions. Deal with this with
 8       professional responsibility. Deal with it another way. It
 9       doesn't work. It especially doesn't work on Bandas. He gets
10       away every time because he doesn't sign stuff. He is the man
11       behind the curtain pulling the strings.
12                    But more importantly, we don't have to. Congress
13       has given private litigants the right to go after people who
14       are involved in a criminal enterprise and who injure them.
15       And that's exactly what's going on here. They have set up a
16       criminal enterprise. They used it to injure us and a whole
17       bunch of other people, and we would like it to stop. And for
18       that reason, the motion to dismiss should be denied.
19                    THE COURT: Thank you.
20                    Any rebuttal, Mr. Vesselinovitch?
21                    MR. VESSELINOVITCH: Judge, I could be brief.
22                    I think my main -- first of all, I think I can
23       speak for everyone here to thank you for your time and
24       attention to this motion. It's important to both sides of
25       the case.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 54 of 66 PageID #:175054


 1                    My main purpose here is to answer any questions or
 2       lingering questions you have. But if not, I just have two or
 3       three relatively quick points I could make.
 4                    THE COURT: Okay.
 5                    MR. VESSELINOVITCH: The first one is that I was
 6       listening to the argument very carefully, and I think one
 7       thing that came through was that all of the conduct that's
 8       alleged here, all of the conduct that forms a basis for this
 9       complaint arises in the context of litigation activities and
10       litigation settlements and negotiations to reach settlements.
11                    Some of the conduct they allege is improper. They
12       allege it's offensive. They allege it may violate Rules of
13       Professional Conduct. They even suggest, I think pretty
14       explicitly, that it's unethical. But none of it's criminal.
15       You are not working on a clean slate here. There is case
16       law, and there is good case law that's addressed this.
17                    And the Vollmer case, just very briefly, was a 2003
18       Seventh Circuit case that, as counsel correctly pointed out,
19       had nothing to do with RICO and had nothing to do with Hobbs
20       Act. And that's why I have hounded a little bit on cases
21       that have dealt with Hobbs Act and have dealt with mail and
22       wire fraud in this contest. Unlike Vollmer, I find the law
23       in the Southern District of New York case and by Pendergraft
24       in the circuit court -- I think it was Fifth -- those cases
25       address this situation in this setting in the context of
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 55 of 66 PageID #:175055


 1       litigation activity, settlements, malicious prosecution, and
 2       none of them have sustained this as criminal predicate acts
 3       to sustain a civil RICO.
 4                    Another quick point I want to make is just on the
 5       money laundering, I have one more thing to say. I think it's
 6       an absurd predicate, frankly, and I don't say that lightly.
 7                    They are alleging that the settlement funds that
 8       Mr. Bandas received from prior litigation, funds which were
 9       received with the consent and approval of the prior settling
10       party constituted illegally obtained funds, and that then the
11       Bandas defendants used those funds to pay a mediator's fee in
12       a separate litigation, and that amounts to money laundering.
13       It's silly. It's not -- it's a frivolous predicate.
14                    And really I think the only other thing I would say
15       is that no one -- I think the Pendergraft case is very, very
16       instructive.
17                    When that Court of Appeals, which is the --
18                    THE COURT: Eleventh.
19                    MR. VESSELINOVITCH: -- Eleventh Circuit -- sorry
20       about that -- talks about a little bit of the policy
21       considerations here and why this should not be criminalized.
22       And they are saying they are troubled by any use of this
23       federal criminal statute that is RICO to punish civil
24       litigants. "Sanctions for filing lawsuits, such as malicious
25       prosecution, lead to collateral disputes and 'a piling of
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 56 of 66 PageID #:175056


 1       litigation on litigation without end.'"
 2                    "Allowing litigants to be charged here with
 3       extortion would open yet another collateral way for litigants
 4       to attack one another. The reality is that litigating
 5       parties often accuse each other of bad faith. The prospect
 6       of such civil cases ending as criminal prosecutions gives"
 7       that court pause.
 8                    And they didn't accept these kinds of activities as
 9       viable predicate acts under either the Hobbs Act, under the
10       mail fraud, or the wire fraud statute.
11                    So that's really all I had to say. And we think
12       for these reasons and the reasons in our brief, we think the
13       RICO case should be dismissed at this point with prejudice,
14       the RICO conspiracy should be dismissed with prejudice, and
15       that the case lacks subject matter jurisdiction for that
16       reason, because it doesn't amount to diversity.
17                    THE COURT: Okay. Just a couple of questions.
18                    I know you said earlier that a RICO action is not a
19       way to remedy whatever it is plaintiff believes Bandas is
20       doing wrong, and instead there could be, for example, a
21       professional responsibility allegation or malicious
22       prosecution. I am hearing from counsel that that won't work.
23                    Are you confident that a malicious prosecution
24       complaint in this case would not be dismissed?
25                    MR. VESSELINOVITCH: I'm not confident of that.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 57 of 66 PageID #:175057


 1       And, frankly, I'm not at all suggesting here or conceding for
 2       a minute, frankly --
 3                    THE COURT: That there is any malicious
 4       prosecution.
 5                    MR. VESSELINOVITCH: -- that there has been
 6       malicious prosecution and, far less, unethical conduct.
 7                    And the reason I say that is that, look, we may not
 8       like the law. We may not like the rules. But here is what
 9       it is: Mr. Bandas and his law firm do not have a fiduciary
10       duty to the class. That's number one. They don't have that.
11       And their only fiduciary duty is -- and they don't have a
12       fiduciary duty, of course, to the Edelson law firm.
13                    What they have a fiduciary duty to is their
14       objector, their objector client. There isn't a single
15       objector griping about Mr. Bandas or the law firm. That's
16       not at stake here. No one has come forward to gripe about
17       whom he has represented, and they are not alleging so.
18                    The second point is, if this really amounts to some
19       kind of tort action, they can bring it. Nothing is stopping
20       them. Whether it would survive or not, I'm not conceding
21       that it would because we think that it may or may not. But
22       we don't want for a second for the Court to believe that we
23       think any of this was unethical. The rules allowed it. And
24       his fiduciary duties were limited to the objectors he
25       represents and to no one else.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 58 of 66 PageID #:175058


 1                    THE COURT: The fact that they are not complaining
 2       doesn't move me. They are not harmed. The person that's
 3       harmed here is -- according to the allegations of the
 4       complaint, Edelson and the people he represents are harmed.
 5       So why would -- the objectors have nothing to complain about.
 6       They are not being harmed.
 7                    MR. VESSELINOVITCH: Well --
 8                    THE COURT: And, you know, there is something
 9       distasteful about saying, you know, this may sort of be
10       improper. It may even be unethical, but there are policy
11       reasons that we shouldn't allow litigation to right that
12       wrong. That's really what the argument amounts to.
13                    MR. VESSELINOVITCH: The argument really amounts
14       to, is this criminal activity? Is it criminal? That's what
15       they are saying it is, because all the predicates they allege
16       criminalize this activity.
17                    THE COURT: Well, that's the only way to proceed on
18       a RICO claim.
19                    MR. VESSELINOVITCH: And, frankly, it's either
20       viewed as criminal or it isn't. But the courts that have
21       addressed this issue -- all of them that we could find have
22       not crossed that line. They have said, you can call this
23       what you want. You can treat it any way you wish. It's not
24       criminal mail fraud. It's not extortion. It's not -- I
25       couldn't see any bribery or obstruction of justice or witness
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 59 of 66 PageID #:175059


 1       tampering support for any of this. And the courts that have
 2       addressed it and wrestled with it have just about uniformly
 3       turned this down.
 4                    THE COURT: Well, there haven't been other cases
 5       like this one.
 6                    MR. VESSELINOVITCH: Well, I think FindTheBest is
 7       close. It's patent trolls. And they were even more
 8       aggressive. They were telling -- they claim that they had --
 9       you know, these patents, they were threatening to go to the
10       defendants' -- to the plaintiffs' customers. They are
11       threatening to up the ante if they didn't settle. There was
12       no allegation that they were holding these patents in good
13       faith. In fact, there was some allegation that they were
14       doing it with wrongful intent. And Judge Cote turned it
15       down. She turned it down as a criminal -- as amounting to
16       criminal activities. And I think -- you know, it's not -- it
17       wasn't reviewed, I don't think, by the Second Circuit, but I
18       think her analysis is sound. I think it's correct.
19                    THE COURT: And what ended up happening in that
20       case? So the court says it's not a RICO violation to bring
21       baseless claims of patent infringement on behalf of a troll.
22       So what's happening now? Is that troll continuing its
23       activities?
24                    MR. VESSELINOVITCH: I don't know. I don't know
25       the answer.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 60 of 66 PageID #:175060


 1                    THE COURT: I am curious about that because I guess
 2       I am back to where I began and where I think plaintiff's
 3       counsel ended up as well. They are saying they just want it
 4       to stop. I am not hearing that it's going to stop.
 5                    MR. VESSELINOVITCH: Well, I will tell you how it
 6       could stop if you want my view.
 7                    THE COURT: I would love to hear your view on this.
 8                    MR. VESSELINOVITCH: It could stop by amending the
 9       federal rules with respect to class actions. The federal
10       rules could be amended tomorrow if Congress wanted to. But
11       this kind of conduct is allowed under the rules.
12                    Now, if they didn't want to allow it, they could
13       amend the rules in 30 days, not that I'm optimistic about
14       Congress doing anything in 30 days. Don't get me wrong. But
15       that's the answer. The answer is, if there is a gap in a
16       rule of procedure, you fix it. You fill the gap. And they
17       can do that.
18                    THE COURT: The rules -- I'm somewhat familiar with
19       the rules-making procedure in the federal courts. It's not
20       30 days. It's not one year. It's years. It's a process
21       that is ridiculously arduous. And after it's complete, there
22       is a long period of time in which people can make objections.
23       And after that, Congress nevertheless gets to vote up or
24       down, or if they fail to vote down, then they become rules.
25       It's very, very complicated.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 61 of 66 PageID #:175061


 1                    In the meantime, I suspect, from what I'm hearing,
 2       Mr. Bandas goes on about this activity of filing what
 3       plaintiffs believe -- and I haven't heard to the contrary --
 4       are essentially -- well, we are adopting the allegations of
 5       the complaint -- objections that are intended for no purpose
 6       other than to get some of the money out of class counsels'
 7       pockets and not necessarily into the hands of the class
 8       members -- that's a goal we can all applaud -- but into the
 9       hands of another lawyer, who really didn't do much of
10       anything on the litigation itself. That's really what the
11       allegation is.
12                    MR. VESSELINOVITCH: Yeah, but, you know, you
13       can -- I think that a lot of class objectors, whatever their
14       motive is, whatever their counsel's motive is, they serve a
15       purpose. And either they serve a purpose or they don't. But
16       the courts have recognized they serve a purpose, and that is
17       to keep the class counsels' noses clean with respect to the
18       cut they take for their attorneys' fees.
19                    THE COURT: How about this argument? How about
20       this argument? It actually makes things worse because the
21       plaintiffs' attorneys, knowing that Bandas and his ilk are
22       going to be involved, will actually need a larger share of
23       the settlement proceeds in order to insure themselves against
24       this activity.
25                    MR. VESSELINOVITCH: Well, I get back to the point
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 62 of 66 PageID #:175062


 1       you raise and I made before. They can turn them down. They
 2       can turn them down.
 3                    THE COURT: Well, they did at least in one of the
 4       Eighth Circuit cases.
 5                    MR. VESSELINOVITCH: They can just say no. They
 6       can just say no. And I think that there is nothing stopping
 7       that other than convenience.
 8                    THE COURT: All right. Anything further?
 9                    MR. VESSELINOVITCH: I wanted to thank you for your
10       time and attention to the case. Thank you very much.
11                    THE COURT: I think it's a fascinating case.
12                    MR. VanPUYMBROUCK: Your Honor, there are a couple
13       of quick points I wanted to make very shortly.
14                    THE COURT: Mr. VanPuymbrouck, sure.
15                    MR. VanPUYMBROUCK: I just wanted to make sure that
16       the Court was clear. There was a comment that Mr. Stewart's
17       opposition was not mostly based on conduct but on pattern. I
18       think what I presented to this Court this morning was all
19       about conduct initially; that is, that they do not allege
20       that he conducted the affairs of the enterprise.
21                    THE COURT: Your argument was conduct. It relates
22       to the fact that he did not direct the affairs of this
23       enterprise. He was involved in a few little activities.
24                    MR. VanPUYMBROUCK: And the other thing I would say
25       is they talked about cases that say that even lower-rung
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 63 of 66 PageID #:175063


 1       participants can conduct the affairs of an enterprise. They
 2       don't allege it here. Even though Mr. Stewart was on a lower
 3       rung, they do not allege that he conducted the affairs of
 4       this enterprise, and that's why this case should be dismissed
 5       against Mr. Stewart.
 6                    The last thing I will say, there was an argument
 7       that Mr. Stewart -- and I didn't quite understand it, to be
 8       honest with you -- had somehow waived his pattern argument.
 9       But I would submit to you, to the extent that Mr. Stewart has
10       adopted any of the arguments made by the Bandas defendants,
11       it's with a recognition that the Bandas defendants have not
12       conceded that there is a pattern of activity here. There is
13       no concession admission in their papers, so there could be no
14       waiver.
15                    THE COURT: Is Mr. Stewart continuing with the
16       process that's alleged here?
17                    MR. VanPUYMBROUCK: Well, it's been -- you know,
18       there is a parallel proceeding in the circuit court that's
19       ongoing. So his --
20                    THE COURT: The circuit court case that's up for
21       next week.
22                    MR. VanPUYMBROUCK: Right. Exactly. So that
23       continues.
24                    Thank you, Judge.
25                    THE COURT: Thanks.
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 64 of 66 PageID #:175064


 1                    Did you want to say anything on behalf of Mr. Thut?
 2                    MR. PIOLI: I would, Judge, just very briefly.
 3                    THE COURT: Sure.
 4                    MR. PIOLI: I would say with regard to the parallel
 5       state court proceedings, the only thing that's left in that
 6       case is a Rule 137 motion against Mr. Thut. There is nothing
 7       pending with relation to Mr. Stewart, and there is nothing in
 8       relation to Mr. Bandas.
 9                    And I would like to add that, you know, there is a
10       lot of talk about filing frivolous claim forms and
11       objections. They had an opportunity to contest that in the
12       Clark v. Gannett case, and they chose not to proceed on it.
13                    Rule 137 is the same as Rule 11. You can proceed
14       on -- you know, it's objectively unreasonable, frivolous, or
15       is filed for an improper purpose. They didn't challenge it
16       as objectively unreasonable. The only thing they are
17       bringing against Mr. Thut is that he filed it for an improper
18       purpose.
19                    So this notion that -- you know, they had an
20       opportunity to say that it was frivolous and unreasonable and
21       they didn't take it, and now they want to allege it in this
22       courtroom, and it's improper, Judge.
23                    But the other thing I wanted to touch on, Judge,
24       counsel mentioned about Paragraph 216(e) of the complaint.
25       That's just a conclusory allegation, Judge. I stand by what
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 65 of 66 PageID #:175065


 1       I said earlier.
 2                    The only predicate acts that are pleaded against
 3       Mr. Thut are located in Paragraphs 162 to 166 of the
 4       complaint, and they are wholly insufficient to state a claim
 5       for mail or wire fraud.
 6                    And then finally, I just want to touch on the state
 7       law litigation privilege.
 8                    Contrary to what counsel said, it's not limited to
 9       just defamation cases or cases where a defamation claim is
10       dressed up as something else. If you look at the case that
11       we cite, O'Callaghan v. Satherlie -- it's an Illinois
12       appellate court case from 2015 -- it explicitly states that
13       the privilege is not limited solely to causes of action for
14       defamation and is not limited to communications as opposed to
15       conduct.
16                    So if it's expanded to include conduct, it
17       obviously has to include more than defamation because
18       defamation can only be spoken words and communications.
19                    And then finally --
20                    THE COURT: Which case was that? You just told me,
21       but I --
22                    MR. PIOLI: That was O'Callaghan v. Satherlie, and
23       that's 2015 IL App (1st) 142152. That's at Paragraphs 26 and
24       27.
25                    And with that, I want to thank the Court on behalf
     Case: 1:16-cv-11057 Document #: 186 Filed: 05/21/19 Page 66 of 66 PageID #:175066


 1       of Mr. Thut and Noonan Perillo & Thut for your time, Judge.
 2                    THE COURT: Well, again, it's a great case. I wish
 3       I could tell you I am going to have my opinion out next week,
 4       but it's likely to take me a few weeks to get this together.
 5       I do want to look at the case law. I think it's difficult.
 6                    I know you have got a proceeding in state court
 7       next week. I don't know whether -- I don't think it's too
 8       soon for you to at least talk about the possibility this one
 9       can be settled. I hope you will talk about it right now.
10       There is always a basis for a resolution. I can imagine some
11       right here. So if you are involved in that process and you
12       want the assistance of the Court, please do let me know.
13                    MR. VanPUYMBROUCK: Thank you, Judge.
14                    MR. VESSELINOVITCH: Thank you.
15                    THE COURT: All right. Thank you.
16             (An adjournment was taken at 11:27 a.m.)
17                                   *    *    *    *    *
18       I certify that the foregoing is a correct transcript from the
         record of proceedings in the above-entitled matter.
19
20       /s/ Frances Ward_________________________May 17, 2019.
         Official Court Reporter
21       F
22
23
24
25
